Patrick Campbell

From:                              Patrick Campbell <patrickjcampbell2001@yahoo.com>
Sent:                              Monday, March 22, 2021 2:09 PM
To:                                'Valerie.T.Sanders@nccourts.org'
Cc:                                'Katherine Frye'; 'Virginia Campbell'
Subject:                           Objections - Frye ex parte communications, no authority to seek expedited hearing
Attachments:                       190516 order appointing parenting coordinator PC.pdf; Feb 20 updated pc order post
                                   statute.pdf



Dear Valerie,

A couple of objections:

      1.   Ex Parte communication with court

I object to Ms. Frye's ex parte communication with the court - she is specifically prohibited in her appointment order
attached, from so doing - see first attachment P4, 9C.
If there are any further ex pa rte communications, please copy the parties who I understand are both Pro Se and allow
sufficient time to respond.

      2.   Ms. Frye has no authority to request expedited hearing

Maybe the court had me on mute during the WebEx, but I respectfully objected to Ms. Frye's request for an earlier date.
I'm renewing that objection now.
Ms. Frye alleged - falsely - that she has authority to request an expedited hearing. As she is well aware she has no such
authority.


Msi Frye as appointed in May 2019, prior to the entry of the present PC statute in October 2019.
Her appointment order and all others originating at that time did not confer PC's any authority to request an expedited
hearing.
See Ms. Frye's' appointment, p7B Recommendations first file attached - nowhere there or elsewhere in in her
appointment does it provide her authority for an expedited hearing.

I'm attaching a copy of a PC appointment under the new statute for the court's.

The statute she referred to is not retroactive. Ms. Frye is required by both the prior and new statute to abide by the
terms of her appointment order.

The court respectfully continued this hearing to July 14th today - it respectfully must remain set for that date.
Please let me know if more formal objection is required.

Patrick.


---------·---------------·---····---··-·····--·----------
From: Katherine Frye [mailto:katherine@fryelawoffices.com]
Sent: Monday, March 22, 20211:31 PM
To: Virginia Campbell <quinn_campbell@yahoo.com>; Patrick Campbell <patrickjcampbell2001@yahoo.com>
Subject: FW: Campbell PC Report


                    Case 5:21-cv-00061-FL Document1 55-2 Filed 06/02/21 Page 1 of 3
FYI. Notice will issue, but I wanted to advise you both about this date change.

Katherine A. Frye
Frye Law Offices
919.846.8807 (phone)
919.457.1496 (fax)
katheri11e@fryelawoffices.co1n
9209 Baileywick Road
Suite 203
Raleigh, NC 27615



From: "Sanders, Valerie T." <Valerie.T.Sanders@nccourts.org>
Date: Monday, March 22, 2021 at 1:23 PM
To: Frye Law Offices <katherine@fryelawoffices.com>
Subject: RE: Campbell PC Report

Katherine,

I conferred with Judge Ratledge the case was continued to 4/12/2021, courtroom 2B at 9:00am.

Thank you!




                   Valerie T. Sanders
                   Family Court Case Coordinator-Judge Ratledge
                   Family Court-Judicial District 10
                   North Carolina Judicial Branch
                   0 919-792-4885
                   F 919-792-4876 (optional)

                   Justice for all
                   www.NCcourts.gov




From: Katherine Frye <katherine@fryelawoffices.com>
Sent: Monday, March 22, 202111:21 AM
To: Sanders, Valerie T.<Valerie.T.Sanders@nccourts.org>
Subject: Campbell PC Report

Valerie,

I wanted to confer with you about an earlier date for my PC report. The statute requires a hearing
within 4 weeks, and my report was filed on February 16, 2021. I wanted to see if April 19 or May
12 would be options. As a note, on May 12, the Rocha FPT (#9) will be removed shortly as

                 Case 5:21-cv-00061-FL Document2 55-2 Filed 06/02/21 Page 2 of 3
consent orders on all issues are in the process of being signed. The PC report would only need one
hour.

If I can be added to one or both dates, I can go through the process of asking the Judge to reset
the issue to the earlier date. In Court, we were given July 14, which is almost 5 months after the
report has been filed.

Thank you for any assistance.


Katherine A. Frye
Frye Law Offices
9209 Baileywick Road
Suite 203
Raleigh, NC 27615
(p) 919-846-8807
(f) 919-457-1496




E-mail correspondence to and from this address may be subject to the
North Carolina public records laws and if so, may be disclosed.




                Case 5:21-cv-00061-FL Document355-2 Filed 06/02/21 Page 3 of 3
